Citation Nr: 1519383	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-43 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and post traumatic stress disorder (PTSD).

2.  Entitlement to a prescriptive bed or mattress, such as Allura or Tempur-Pedic, at VA expense due to service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to February 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision and December 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for an acquired psychiatric disorder and a medical bed/mattress, respectively.

In August 2012, the Veteran through his accredited representative, PVA, withdrew his appeal of the following issues (1) entitlement to a compensable evaluation for bilateral pes planus, (2) entitlement to a special home adaptation grant, (3) entitlement to specially adapted housing grant, and (4) entitlement to automobile grant and or to adaptive equipment.  See PVA Correspondence (August 2012).

In June 2013, the Veteran through his accredited representative withdrew his appeal of on the matter of entitlement to a total disability evaluation based on individual unemployability (TDIU).  See PVA Correspondence (June 2013).

In November 2014, the Veteran cancelled his hearing scheduled for November 14, 2014. See PVA Correspondence (November 2014).

The Board has recharacterized the psychiatric claim on appeal to more broadly reflect the benefit sought.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks a special bed/mattress that he states is necessary due to his significant orthopedic disorders and service-connected disability evaluated as 100 percent disabling.  A review of the June 2014 SOC shows the following: In November 2010, VA received an application for vocational rehabilitation.  VA notified the Veteran in December 2010 of entitlement to Chapter 31 vocational rehabilitation and employment services with approval for independent living (IL) services.  In December 2010, a home preliminary evaluation of IL needs was performed and, in August 2011, Rehabilitation Technology provided an IL evaluation.  In January 2012, an IL plan was developed consisting of items that included a medical bed/mattress.  In December 2013, VA notified the Veteran that his requested bed for medical necessity is the responsibility of the Veterans Health Administration (VHA) as a medically necessary item and that he needed to work with his primary care physician to obtain this item.  In December 2013, the Veteran requested an administrative review of the denial of the requested bed.  In February 2014, VA's Vocational Rehabilitation and Employment Office upheld the decision.

The Veteran filed a notice of disagreement with the adverse determination and the AOJ issued to him an SOC dated in June 2014.  The Veteran filed a substantive appeal with that decision in December 2014.  See VA Form 9 (December 2014).  In his substantive appeal to the Board, the Veteran indicated that he sought a hearing in this matter at the RO before a member of the Board.  Therefore, remand for a hearing in necessary to ensure that VA has met its duty to assist the Veteran.  See 38 C.F.R. § 20.700 (A hearing on appeal will be granted if an appellant expresses a desire to appear in person).

The Board must defer action on the claim for an acquired psychiatric disability until the hearing request is completed to ensure due process of law.


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for hearing on appeal at the RO before a member of the Board as requested by the Veteran on his December 2014 VA Form 9.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




